Title: To Thomas Jefferson from John Taylor, 8 August 1808
From: Taylor, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Virginia, Caroline—near Port Royal—Augst. 8. 1808
                     
                  
                  I have this moment been informed by Mr: Martin, that he has at length found a workman capable of executing the drill, and he expresses an anxiety to furnish you with it. He is however apprehensive that the long delay, and the disappointment of your wish to have it in time to be sent by the vessel you mentioned, may have altered your disposition to have it made at all. Be pleased to drop me a line expressing your desire, to which I will pay strict attention with a great deal of pleasure. I am with the highest respect and esteem, Dr. Sir, 
                  Your mo: obt. St.
                  
                     John Taylor 
                     
                  
               